NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 17 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AOUA NATOMA OVERTON,                             No.   15-72566
                                                       16-70620
                Petitioner,
                                                 Agency No. A096-433-169
 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 15, 2018**
                                San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and ROSENTHAL,***
District Judge.

      Aoua Natoma Overton, a native and citizen of Mali, married Clark Overton in

February 2007, and subsequently obtained conditional permanent residency. The


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
spouses could have later petitioned jointly to remove the condition on Ms. Overton’s

residency. 8 U.S.C. § 1186a(c)(1), (d)(2)(A); 8 C.F.R. § 216.2(b). But, in April

2009, they divorced, and Ms. Overton could not then remove the condition absent

waiver of the joint petition requirement. 8 U.S.C. § 1186a(c)(1), (c)(4); 8 C.F.R.

§ 216.5(a)(1).

      An immigration judge (“IJ”) denied Ms. Overton’s application for the waiver

and her alternative request for voluntary departure, and ordered her removed. The

Board of Immigration Appeals (“BIA”) dismissed her appeal and subsequently

denied her motion to reopen. We have jurisdiction over her petitions for review from

those BIA decisions under 8 U.S.C. § 1252 and deny the petitions.

      Substantial evidence supported the IJ’s finding that Ms. Overton did not enter

her marriage to Clark in good faith. See Oropeza-Wong v. Gonzales, 406 F.3d 1135,

1147 (9th Cir. 2005) (noting standard of review); 8 U.S.C. § 1186a(c)(4)(B); 8

C.F.R. § 216.5(a)(1)(ii). Most significantly, Ms. Overton had a total of eight

children with another man before, during, and after her marriage to Clark. We lack

jurisdiction to review the IJ’s denial of voluntary departure. Oropeza-Wong, 406
F.3d at 1141.

      The BIA did not abuse its discretion in determining that Ms. Overton’s motion

to reopen offered no previously unavailable material evidence to support a purported

fear of persecution if removed to Mali. See Najmabadi v. Holder, 597 F.3d 983, 986


                                         2
(9th Cir. 2010) (noting standard of review).

      PETITIONS DENIED.




                                         3